DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.
Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.  New grounds of objection and rejection are presented as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-6, 8-10, 12, 14-18, 20-27, and 34-59 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “a microfluidic droplet” in line 8.  It is unclear whether this input liquid is the same as “a microfluidic droplet” recited in line 5.  It is suggested to change into “the microfluidic droplet.”
Claim 1 recites “processing liquid” in line 11.  It is unclear whether this input liquid is the same as “a processing liquid” recited in lines 6-7.  It is suggested to change into “the processing liquid.”
Claim 1 recites “the first sealing surface” in line 17.  There is insufficient antecedent basis for this limitation.  It seems to be the sealing surface as recited in line 14.  It is suggested to change into “the sealing surface.”
All subsequent dependent claims 2-6, 8-10, 12, 14-17, 34-44, and 47-50 are rejected due to their dependencies on rejected base claim 1.
Claims 18, 20-27, 45-46, and 51-50 are rejected due to their incorporation of rejected base claim 1.
Claim 5 recites “an electrowetting force” in line 2.  It is unclear whether this electrowetting force is the same one as recited in claim 1, line 9.
Subsequent dependent claim 38 is rejected due to its dependency on rejected base claim 5.
Claim 9 recites “a carrier liquid (60)” in line 2.  It is unclear whether this carrier liquid is the same as that recited in claim 1.  It is suggested to change into “the carrier 
Subsequent dependent claims 41-42 are rejected due to their dependencies on rejected base claim 9.
Claim 12 recites “at least one capture zone (63)” in lines 1-2.  It is unclear whether this at least one capture zone is the same as the capture zone as recited in claim 1.  It is suggested to change into “the capture zone (62).”
Subsequent dependent claims 43-44 are rejected due to their dependencies on rejected base claim 12.
Claim 14 recites “multiple parts” in line 2 and “these parts” in lines 2-3.  It is unclear whether they are the same or not.  It is suggested to change into “the multiple parts” in lines 2-3.
Subsequent dependent claim 47 is rejected due to its dependency on rejected base claim 14.
Claim 16 recites “a microfluidic droplet” in line 2.  It is unclear whether this microfluidic droplet is the same one as recited in claim 1. It is suggested to change into “the microfluidic droplet.”
Claim 17 recites “a sealing surface” in line 2.  It is unclear whether this sealing surface is the same one as recited in claim 1. It is suggested to be “the sealing surface.”
Claim 17 recites “a tube” in line 2.  It is unclear whether this tube is the same one as recited in claim 1. It is suggested to be “the tube.”
Subsequent dependent claim 50 is rejected due to its dependency on rejected base claim 17.

Subsequent dependent claims 21-23, 45-46, and 52-56 are rejected due to their dependencies on rejected base claim 20.
Claim 21 recites “at least one electrode” in line 2.  It is unclear whether this at least one electrode is the same one recited in claim 20.  It is suggested to be “the at least one electrode.”
Claim 21 recites “at least a part of the processing liquid” in line 3.  It is unclear whether this part of the processing liquid is the same part of the processing liquid recited in claim 1.  Here, claim 21 indirectly depends on claim 18 via claim 20 and claim 18 incorporates claim 1.
Claim 21 recites “a microfluidic droplet” in lines 3-4.  It is unclear whether this microfluidic droplet is the same part of the one recited in claim 1.  Here, claim 21 indirectly depends on claim 18 via claim 20 and claim 18 incorporates claim 1.
Subsequent dependent claims 22, 45-46, and 53-56 are rejected due to their dependencies on rejected base claim 21.
Claim 24 recites “a tube” and “an input liquid” in line 3.  It is unclear whether this tube and this input liquid are the same ones recited in claim 1.  Here, claim 24 depends on claim 18 and claim 18 incorporates claim 1.
Subsequent dependent claims 25 and 57 are rejected due to their dependencies on rejected base claim 24.

Claim 48 recites “at least one part of the processing liquid” in line 2.  It is unclear whether this part is the same part of the processing liquid recited in claim 1.
Claim 49 recites “a microfluidic droplet” in line 2.  It is unclear whether this microfluidic droplet is the same one as recited in claim 1.  It is suggested to change into “the microfluidic droplet.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-10, 12, 14-18, 20-23, 26-27, 34-56, and 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buermann (U.S. Patent Pub. 2015/0352544) in view of Lay (U.S. Patent Pub. 2016/0016170).
Regarding claims 1, 17, 34, and 50, Buermann teaches a cartridge (for claim 1; [0033] line 13: a fluidic cartridge) that is a disposable cartridge (for claim 34; [0034] lines 11-12: in some embodiments, the fluidic systems are single-use disposable devices) for use in an electrowetting sample processing system (Fig. 1; [0069] line 4: fluidic system 102; [0034] lines 1-4: the fluidic systems utilize digital fluidics (DF), referred to as digital fluidics (DMF) or electrowetting-on-dielectric (EWOD)), the cartridge comprising an inlet port (Fig. 12; [0139] lines 12-13: an opening 613) for introducing an input liquid in an internal gap of the cartridge (Fig. 12: showing both reagent solution 606 and filler fluid 604 introduced into the channel 612), wherein the gap comprises at least one hydrophobic surface (Fig. 12; [0139] line 14: the top and bottom substrates 608, 610; [0070] lines 10-11: the first substrate and the second substrate may be coated with a hydrophobic material; thus being hydrophobic surface) and is configured to provide an electrowetting induced movement of a microfluidic droplet of input liquid ([0055] lines 1-3: the manipulation of droplets by a droplet actuator may be electrode mediated, e.g., electrowetting-mediated),
wherein the input liquid comprises a carrier liquid (Fig. 12; [0139] line 5: a filler fluid 604, e.g., oil) and a processing liquid (Fig. 12; [0139] line 6: solutions 606, e.g., 
wherein the cartridge is configured to provide the transfer zone by an open space, which is located between the inlet port and the top of the microfluidic droplet capture in the capture zone (Fig. 12: as annotated, the transfer zone is deemed to be an open space between the opening 613 and the volume 616 that is a microfluidic droplet captured from the solution 606).

    PNG
    media_image1.png
    541
    955
    media_image1.png
    Greyscale

Buermann does not explicitly disclose the inlet port comprises a sealing surface for a tube, to be the sealing surface being cylindrically shaped or funnel shaped to match the shape of the tube for providing a tight connection between the tube with the first sealing surface, when completely inserted into the inlet port (claim 1) or the inlet port comprises a sealing surface for a tube to be inserted into the inlet port (claim 17) or the inlet port is funnel-shaped with an enlarged opening towards the tube to be inserted (claim 50).
However, Lay teaches a disposable cartridge 1 comprising a pipetting guide 17 for safe entering and/or withdrawing liquids into and/or from the gap 13 of the disposable cartridge 1 (Fig. 1; [0030] lines 1-5).  The pipette guide 17 has an abutting surface 20 that is sealingly admittable by a counter surface 21 of the a pipette tip 18 (Fig. 1; [0030] lines 11-12).  Thus, Lay teaches (for claim 1) an inlet port (Fig. 1; [0030] line 2: pipetting guide 17) comprises a sealing surface (Fig. 1; [0030] line 11: an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buermann by incorporating a sealing surface as taught by Lay into the inlet port because the abutting surface of the pipetting guide provides sealingly admission of the pipette for safe entering and/or withdrawing liquids into and/or from the gap of the disposable cartridge ([0030]; lines 3-5, 11-12).

Regarding claim 2, Buermann teaches a first part (Fig. 12; [0139] lines 8-9: a top or cover substrate 608) with the input port (Fig. 12; [0139] lines 12-13: the top substrate 608 has an opening 613) and a second part (Fig. 12; [0139] line 9: a bottom substrate 610) attached to the first part (Fig. 12; [0139] lines 9-10: the top substrate 608 is 

Regarding claim 3, Buermann teaches the first part comprises a rigid body ([0057] lines 1-3: one or both substrates may be fabricated using a printed circuit board PCB, glass, indium tin oxide (ITO)-coated glass, and/or semiconductor materials as the substrate; which is deemed to be a rigid body).

Regarding claim 4, Buermann teaches the gap is defined by a spacer that is arranged between the first part and the second part ([0052] lines 19-21: where multiple substrates are used, a spacer may be provided between the substrates to determine the height of the gap therebetween).

Regarding claims 5 and 38, Buermann teaches at least one electrode (for claim 5; Fig. 12: electrodes 622 and 620) for applying an electrowetting force to the microfluidic droplets ([0140] line16: electrodes 620, 622 to conduct electrowetting operations) and wherein the at least one electrode is an electrode array (for claim 38; [0083] lines 6-7: the bottom substrate may include an array of electrodes).

Regarding claim 6, Buermann teaches an inlet channel (Fig. 12: the opening 613 and the interior wall of the receiving cavity 614 are deemed to be an inlet channel) for 

Regarding claim 8, Buermann teaches the processing liquid (Fig. 12: solution 606) comprises a reagent liquid (Fig. 12; [0139] line 6: solutions 606, e.g., reagent or sample solutions).
The designation of “configured to capture the processing liquid” is deemed to be functional limitations in apparatus claims with regard to the intended use or the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Buermann in view of Lay teaches all structural limitations of claim 1 that the sample droplet (Buermann, Fig. 12: volume 616) was captured from the solution 606 and then introduced into the channel 612 of the DF device 600 (Fig. 12, [0139] lines 16-18), thus being capable of capturing the processing liquid comprising the reagent or sample solutions.

Regarding claim 9, Buermann teaches the cartridge configured to be operated with a carrier liquid that is a carrier liquid (Fig. 12; [0139] line 5: a filler fluid 604, here the filler fluid is deemed to be a carrier liquid).



Regarding claims 12 and 43-44, Buermann and Lay disclose all limitations of claim 1 as applied to claim 1.  Buermann further discloses at least one capture zone that is located closest to the inlet port (Fig. 12: indicating the capture zone as annotated located closest to the opening 613).
Buermann does not explicitly disclose the area of the capture zone covers between 5% and 95% of the opening area of the inlet port (claim 12) or the area of the capture zone covers between 10% and 90% of the opening area of the inlet port (claim 43) or the area of the capture zone covers between 25% and 75% of the opening area of the inlet port (claim 44).
However, Buermann teaches the area of the at least one capture zone covers 100% of the opening area of the inlet port (Fig. 12: as annotated, showing the capture zone covering the whole opening area of the opening area of the opening 613).  Since the volume 616 of the solution 606 is formed from the assay reservoir 624 and received by the receiving cavity 614, there must be a formation and receiving (i.e., the capturing) process that the volume 616 increasing from zero to covering the area of the bottom tip of the assay reservoir 624 and then to covering 100% of the opening area of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buermann by covering the opening area of the inlet port by the capture zone between 5% and 95% or between 10% and 90% or between 25% and 75% as claimed because the capturing process of the droplet (i.e., the volume 616) is a process with an increase in the covering area up to the 100% (i.e., from 0% to 100%) of the opening area of the inlet port to be covered by the capture zone as shown in Fig. 12.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claims 14 and 47, Buermann teaches the cartridge configured to receive the processing liquid (Fig. 12: showing the cartridge has a device channel 612 receiving the solution 606) that comprises multiple parts (for claim 14) or the multiple parts are parts of different compositions (for claim 47), and to accumulate these parts for providing the microfluidic droplet ([0063] line 16: droplets include beads; thus the droplet from the solution 606 at least includes reagent and beads, i.e., multiple parts, of different compositions).

Regarding claims 15 and 48, Buermann and Lay disclose all limitations of claim 1 as applied to claim 1.  Buermann further discloses the cartridge configured to receive at 
Buermann and Lay do not explicitly disclose the volume of less than 2 µl (claim 15) or less than 1.5 µl (claim 48).
However, Buermann teaches the total volume of each droplet may range from 1.0 µL and 40.0 µL ([0106] lines 1-2).  To form a droplet of that volume, the cartridge must be configured to receive at least that volume of the processing liquid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buermann and Lay by adjusting the received processing liquid comprising a volume within the claimed ranges because such volume ranges are suitable volume to form the droplet to be manipulated by the DF device.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claims 16 and 49, Buermann and Lay disclose all limitations of claim 1 as applied to claim 1.  Buermann further discloses the cartridge configured to capture a microfluidic droplet (Fig. 12: showing droplet 618 is captured; [0139] lines 16-18).
Buermann and Lay do not explicitly disclose the microfluidic droplet of less than volume of less than 10 µl in volume (claim 16) or less than 3 µl in volume (claim 49).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buermann and Lay by adjusting the volume of the microfluidic droplet within the claimed ranges because such volume ranges are suitable volumes for the microfluidic droplet to be manipulated by the DF device.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claims 18 and 51, Buermann teaches an electrowetting sample processing system (for claim 18) (Fig. 1: fluidic system 102; [0034] lines 1-4: the fluidic systems utilize digital fluidics (DF), referred to as digital fluidics (DMF) or electrowetting-on-dielectric (EWOD)) that the electrowetting sample processing system is a biological sample processing system (for claim 51) ([0009] line 2: for biological analysis), comprising a cartridge according to claim 1 ([0033] line 13: a fluidic cartridge) comprising an inlet port (Fig. 12; [0139] lines 12-13: an opening 613) for introducing an input liquid in an internal gap of the cartridge (Fig. 12: showing both reagent solution 606 and filler fluid 604 introduced into the channel 612), wherein the gap comprises at least one hydrophobic surface (Fig. 12; [0139] line 14: the top and bottom substrates 608, 610; [0070] lines 10-11: the first substrate and the second substrate may be coated with a hydrophobic material; thus being hydrophobic surface) and is configured to 
wherein the input liquid comprises a carrier liquid (Fig. 12; [0139] line 5: a filler fluid 604, e.g., oil) and a processing liquid (Fig. 12; [0139] line 6: solutions 606, e.g., reagent or sample solutions) and the gap (Fig. 12; [0139] lines 11-12: an operational gap that defines a device channel 612) comprises a capture zone (Fig. 12: as annotated) that is configured to capture at least a part of the processing liquid as a microfluidic droplet (Fig. 12; [0139] line 17: a volume 616; [0139] lines 16-18: the receiving cavity 614 is sized and shaped to hole a volume 616 of the solution 606 and is configured to receive the solution 606 from an assay reservoir 624) by use of electrowetting force (Fig. 12; [0140] lines 1-3: droplets 618 may be formed from the larger volume 616 within the receiving cavity 614 and transported through the device channel 612; lines 16-18: electrodes 620, 622 conduct electrowetting operations and may be activated/deactivated to form droplets 618 from the larger volume 616) and the gap further comprises a transfer zone (Fig. 12: as annotated) that is configured to provide a passage for the carrier liquid next to the microfluidic droplet (Fig. 12: showing the filler fluid 604 passing next to the volume 616), while processing liquid is captured in the capture zone (Fig. 12: showing the solution 606 is captured and formed into volume 616),
wherein the cartridge is configured to provide the transfer zone by an open space, which is located between the inlet port and the top of the microfluidic droplet capture in the capture zone (Fig. 12: as annotated, the transfer zone is deemed to be an 

Buermann does not explicitly disclose the inlet port comprises a sealing surface for a tube, to be the sealing surface being cylindrically shaped or funnel shaped to match the shape of the tube for providing a tight connection between the tube with the first sealing surface, when completely inserted into the inlet port.
However, Lay teaches a disposable cartridge 1 comprising a pipetting guide 17 for safe entering and/or withdrawing liquids into and/or from the gap 13 of the disposable cartridge 1 (Fig. 1; [0030] lines 1-5).  The pipette guide 17 has an abutting surface 20 that is sealingly admittable by a counter surface 21 of the a pipette tip 18 (Fig. 1; [0030] lines 11-12).  Thus, Lay teaches an inlet port (Fig. 1; [0030] line 2: pipetting guide 17) comprises a sealing surface (Fig. 1; [0030] line 11: an abutting surface 20) for a tube (Fig. 1; [0030] line 6: pipette 19), to be the sealing surface being cylindrically shaped or funnel shaped (Fig. 1: indicating the abutting surface 20 is funnel shaped) to match the shape of the tube for providing a tight connection between the tube with the first sealing surface, when completely inserted into the inlet port ([0030] lines 11-12; Fig. 1: indicating the pipetting guide 17 receiving pipette 19 and the abutting surface 20 providing sealing between them).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buermann by incorporating a sealing surface as taught by Lay into the inlet port because the abutting surface of the pipetting guide provides sealingly admission of the pipette tip for safe entering and/or 

Regarding claims 20 and 52, Buermann teaches at least one electrode (for claim 20; Fig. 12: electrodes 622 and 620), for applying an electrowetting force to the microfluidic droplets ([0140] line16: electrodes 620, 622 to conduct electrowetting operations) and the at least one electrode is an electrode array (for claim 52; ([0083] lines 11-12: the bottom substrate may include an array of electrodes).


    PNG
    media_image2.png
    541
    955
    media_image2.png
    Greyscale

Regarding claim 21, Buermann teaches at least one electrode (Fig. 12: electrodes 622 and 620) comprises at least one capture electrode (Fig. 12: the most left electrode 622) that is configured to capture at least a part of the processing liquid as a microfluidic droplet by use of electrowetting force ([0140] lines 16-18: electrodes 620, 

Regarding claims 22, 45-46, and 55-56, Buermann and Lay disclose all limitations of claim 21 as applied to claim 21.  Buermann further discloses the one of the at least one capture electrode located closest to the inlet port covering the opening area of the inlet port (Fig. 12: indicating the most left capture electrode 622 located closest to the opening 613 covering partial of the opening area of the opening 613).
Buermann and Lay do not explicitly disclose the covered area of the opening area of the inlet port by the one capture electrode between 5% and 95% (claim 22) or between 10% and 90% (claims 45 and 55) or between 25% and 75% (claim 46 and 56).
However, Buermann teaches the one of the at least one capture electrode located closest to the inlet port (Fig. 12: electrode 622) covers approximately 50-60% of the opening area of the inlet port (Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buermann and Lay by covering the opening area of the inlet port by the capture zone between 5% and 95% or between 10% and 90% or between 25% and 75% as claimed because those ranges are suitable for the capture electrode capturing droplets in DF device as suggested by Buermann.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 23, Buermann teaches the at least one electrode comprises a transport electrode (Fig. 12: e.g., electrodes 620) for removing the microfluidic droplet from the capture zone ([0140] lines 17-20: electrodes 620, 622 may be activated/deactivated to move the droplets 618 away from the receiving cavity 614 through the device channel 612).

Regarding claim 26, Buermann teaches the electrowetting sample processing system comprises a detector (Fig. 1; [0069] line 6: a detector assembly 106).
The designation of “for monitoring the feed of the input liquid” is deemed to be functional limitations in apparatus claims with regard to the intended use of the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the combined device of Buermann and Lay is identical to the presently claimed apparatus and would therefore would have the ability to perform the use recited in the claim.

Regarding claim 27, Buermann teaches a controller (Fig. 1; [0072] lines 1-2: a system controller 120).
The designation of “for operating the liquid feeder, independently and/or asynchronously from the operation of electrodes used for electrowetting” is deemed to structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the combined device of Buermann and Lay is identical to the presently claimed apparatus and would therefore would have the ability to perform the use recited in the claim.

Regarding claim 35, the designation of “wherein the flexible film is a polymer film and/or an electrically isolating film” is optional, i.e., an optional limitation of claim 3 on which claim 35 depends, and not required in the prior art reference. 

Regarding claim 36, Buermann teaches the two parts of the cartridge are selected from a rigid part ([0057] lines 1-3: one or both substrates may be fabricated using a printed circuit board PCB, glass, indium tin oxide (ITO)-coated glass, and/or semiconductor materials as the substrate; thus both parts of the cartridge, i.e., both substrates, is deemed to be selected from a rigid part).

Regarding claim 37, Buermann teaches the second part is attached ([0139] lines 9-10: the top substrate 608 is mounted to the bottom substrate 610) to a peripheral side structure of the first part (Fig. 12: indicating the bottom substrate 610 is attached to the top substrate 608 at a peripheral side, i.e., the left side).



Regarding claim 40, the designation of “wherein the suspension is selected from the group consisting of a suspension of magnetic beads, a suspension of single cells and a suspension of cell aggregates” is optional, i.e., an optional limitation of claim 8 on which claim 40 depends, and not required in the prior art reference. 

Regarding claim 41, Buermann teaches the carrier liquid is an electrowetting filler liquid (Fig. 12; [0139] line 5: a filler fluid 604; the filler fluid 604 is used in a DF device operated by electrowetting and thus deemed to be an electrowetting filler liquid).

Regarding claim 42, Buermann teaches the carrier liquid is a silicone oil ([0070] lines 15-16: the filler liquid may be an inert fluid, such as silicon oil).

Regarding claims 53-54, Buermann teaches the edge of the at least one capture electrode (Fig. 12: electrode 622) is arranged with an offset from the axis of flow of the inlet port (for claim 53; Fig. 12: as annotated, indicating the edge of electrode 622 is offset from the axis of the opening 613) and the offset is at least a quarter of a largest diameter of the at least one capture electrode (for claim 54; Fig. 12: showing the offset is more than a quarter of the diameter of the electrode 622).

    PNG
    media_image3.png
    541
    955
    media_image3.png
    Greyscale


Regarding claim 58, Buermann teaches the input liquid is the processing liquid and/or the carrier liquid (Fig. 12: showing the input liquid introduced to the device channel 612 includes the reagent solution 606 and the filler fluid 604).

Regarding claim 59, Buermann teaches a droplet generator (Fig. 1; [0069] line 5: a liquid-transport assembly 104; [0081] lines 1-2: the liquid-transport assembly 104 includes a transport motor 117; lines 5-8: the transport motor 117 is configured to load liquids into the fluidic system 102; thus the liquid-transport assembly 104 is deemed to be a droplet generator loading liquid, i.e., loading the formed droplets into the device channel 612 as shown in Fig. 12).
Claim(s) 24-25 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buermann in view of Lay, and further in view of Kiyama (U.S. Patent Pub. 2017/0198249).

However, Kiyama teaches a liquid feeder 1 including a liquid bottle 2 holding a liquid, a pump 6 arranged in the middle of the feed pipe 7 connected to the supply pipe 5 (Fig. 1; [0024] lines 2, 4; [0025] lines 8-9).  One end of the feed pipe 7 is connected to the branch point 11, and the other end of the feed pipe 7 is connected to the receptor 8 which receives the liquid (Fig. 1; [0025] lines 10-12).  Thus, Kiyama teaches a liquid feeder (Fig. 1: liquid feeder 1) that is operatively connected to the inlet port (Fig. 1: the end of the feed pipe 7 inside the receptor 8) by a tube (Fig. 1: feed pipe 7), for feeding the input liquid of predetermined volume ([0028] lines 1-2: the liquid feeder 1 performs a predetermined amount of feeding) to the inlet port (Fig. 1: showing the feed pipe 7 feeding the liquid from liquid bottle 2 to the receptor 8), and the feel pipe is preferably a flexible resin material ([0041] lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buermann by incorporating a liquid feeder and connecting the liquid feeder to the receptor with a flexible feed pipe for feeding the liquid of predetermined volume to the inlet as taught by Kiyama because the liquid feeder provides automated and predetermined liquid feeding ([0028] lines 1-2) and the flexible feed pipe is preferable ([0041] lines 2-4) since it would provide flexibility for adjusting the feed pipe.  Further, simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B)


However, Kiyama teaches a liquid feeder including a liquid bottle 2 holding a liquid, a gas bag 14, a gas continuity valve 4, a gas introduction valve 12, and a pump 6 arranged in the middle of the feed pipe 7 connected to the supply pipe 5 (Fig. 1; [0024] lines 2, 4, 7, 11; [0026] line 5; [0025] lines 8-9).  When the pump 6 is operated for a predetermined time (discharge time), the gas is sequentially introduced from the branch point 11, and the liquid moves in the feed pipe 7 ([0031] lines 4-6).  Thus, Kiyama teaches the liquid feeder is configured to sequential feed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buermann and Lay by utilizing sequentially feeding as taught by Kiyama because it is a suitable feeding technique for feeding two components, i.e., the liquid and the gas (Kiyama, [0031] lines 4-6) and use of known technique to improve similar devices in the same way (i.e., sequential feeding of two components, e.g., a liquid and a gas or a processing liquid and a carrier liquid) is prima facie obvious. MPEP 2141(III)(C).
Also, the designation “configured to provide the input liquid as at least one sequential and/or alternating feed of the processing liquid and the carrier liquid” is deemed to be functional limitations in apparatus claims with regard to the manner of operating the apparatus. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Kiyama teaches a liquid feeder that possesses all structural limitations of the presently claimed liquid feeder and sequentially feeds a liquid and a gas (Kiyama, [0031] lines 4-6), and thus would have the ability to provide the input liquid as sequential and/or alternating feed of the processing liquid and the carrier liquid in the combined device of Buermann, Lay, and Kiyama.
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-10, 12, 14-18, 20-27, and 34-59  have been considered but are moot in light of new grounds for rejection because the arguments do not apply to any of the references being used in the current rejection.
Applicant argues Gleason teaches towards tube alignment via an additional disk but not via a matching inlet port shape (page 17, Section II) and Gleason does not disclose two sealing surfaces (page 18, Section III).  These arguments are moot because Gleason is not relied on in the instant rejection. 
Applicant argues there is no obviousness for the limitations “the inlet port comprises a sealing surface for a tube to be inserted into the inlet port” in claim 17 and “the inlet port is funnel-shaped with an enlarged opening towards the tube to be inserted” in claim 50 (page 21, para. 1).  This argument is moot because the prior art, Lay, is now relied on to teach a pipette guide 17 (Fig. 1; [0030] line 2) comprising a sealing surface (Fig. 1; [0030] line 11: an abutting surface 20) for a tube to be inserted into the inlet port (Fig. 1: indicating the pipetting guide 17 is for the pipette 19 to be inserted into) and the pipette guide 17 port is funnel-shaped with an enlarged opening towards the tube to be inserted (Fig. 1: indicating the pipetting guide 17 is funnel-
Applicant argues there is no obviousness for the limitations “a liquid feed that is operatively connected to the inlet port by a tube, for feeding the input liquid of predetermined volume to the inlet port” in claim 24 and “the tube is flexible tube” in claim 57 (page 21, para. 2).  These arguments are unpersuasive because the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Buermann teaches an electrowetting processing system (Fig. 1: assay system 100) including a fluidic system 102 and a liquid-transport assembly 104 (Fig. 1: ), and Kiyama teaches a liquid feeder (Fig. 1: liquid feeder 1) that is operatively connected to the inlet port (Fig. 1: the end of the feed pipe 7 inside the receptor 8) by a tube (Fig. 1: feed pipe 7), for feeding the input liquid of predetermined volume ([0028] lines 1-2: the liquid feeder 1 performs a predetermined amount of feeding) to the inlet port (Fig. 1: showing the feed pipe 7 feeding the liquid prima facie obvious. MPEP 2141(III)(B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795